DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2-21-15
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
October 3, 2008

SMDL #08-007

Dear State Medicaid Director:
I am pleased to inform you that the Centers for Medicare & Medicaid Services (CMS)
has created new opportunities for States to access Medicare Parts A, B, and D claims
data. CMS appreciates States’ interest in accessing this data and supports your efforts to
use this data to improve the quality of care for dual-eligible beneficiaries.
Medicare Parts A & B Data
CMS currently provides paid Medicare Parts A and B crossover claims to State Medicaid
Agencies that have Coordination of Benefits Agreements (COBAs) with CMS. Under
the current COBAs, the claims data may only be used to determine payment liability and
coordinate payment for dual eligibles. CMS is offering State Medicaid Agencies the
opportunity to sign modified COBAs that will permit them to seek written permission
from CMS to use the data for quality improvement activities and to re-release the data for
treatment and other purposes. CMS retains the right to approve or deny any such
requests. States will have an opportunity to sign modified agreements beginning in
September 2008. The attached enclosure provides more information about this
opportunity. States that have additional questions may contact John M. Young, Acting
Director, Division of Quality, Evaluation and Health Outcomes, at 410-786-0505 or
john.young@cms.hhs.gov.
Medicare Part D Data
Historically, States’ Medicaid Agencies have only been able to access Part D data to
determine payment liability and coordinate payment for dual eligibles. On May 28, 2008,
CMS published a final rule that will enable States’ Medicaid Agencies to request from
CMS Part D claims prescription drug event data for research, care coordination, quality
improvement, program oversight and monitoring, and other purposes. We expect 2006
and 2007 Part D prescription drug event data to be available beginning this winter. More
information on the Part D Data rule, including the final rule, a fact sheet, frequently asked
questions, a comparison of the proposed and the final rule and Prescription Data Element
list may be found at:
http://www.cms.hhs.gov/Prescription DrugCovGenIn/08_PartDData.asp#TopOfPage.
States should review CMS’ Guide to Requesting Part D Data, which is available at
http://www.cms.hhs.gov/PrescriptionDrugCovGenIn/08_PartDData.asp. This guide
includes an explanation of the request process, our minimum data necessary policy, and
the potential limitations to the Part D prescription drug event data being requested. It is
important to note that all requests for Part D data, as well as further inquiries regarding

Page 2 - State Medicaid Director
data requests should be submitted to CMS’ contractor - Research Data Assistance Center
(ResDAC). States should contact ResDAC at (888) 973-7322 or consult their Web site at
http://www.resdac.umn.edu for further information regarding the request process.
Thank you for your attention to this letter. We hope that the increased availability of
Medicare Parts A, B, and D claims data will help CMS and States to achieve our shared
goal of delivering high-value health care.
Sincerely,
/s/
Herb B. Kuhn
Deputy Administrator
Acting Director, Center for Medicaid and State Operations
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council

Page 3 - State Medicaid Director
Barbara W. Levine
Chief, Government Relations and Legal Affairs
Association of State and Territorial Health Officials

